556 F.2d 1217
UNITED STATES of America, Plaintiff-Appellee,v.Jose Luis Herrera GUITERREZ and Jose Herrera Nieto,Defendants-Appellants.
No. 77-1034
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
Aug. 4, 1977.

Rodert Nino, Houston, Tex., for defendants-appellants.
Edward B. McDonough, Jr., U. S. Atty., Anna E. Stool, George A. Kelt, Jr., James R. Gough, Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before GOLDBERG, CLARK and FAY, Circuit Judges.
PER CURIAM:


1
Appellants seek review of the denial of their motion to reduce sentence under Fed.R.Crim.P. 35.  As recorded in the docket entry, the court denied the motion December 1, 1976.  Appellants filed a notice of appeal December 15, 1976.  Under Fed.R.App.P. 4(b), the appeal was untimely.


2
A rule 35 motion is a proceeding in the original criminal prosecution.  See Heflin v. United States, 358 U.S. 415, 418 n.7, 79 S. Ct. 451, 3 L. Ed. 2d 407 (1959).  Accordingly, the 10 day limitation of Fed.R.App.P. 4(b) governs.  Appellants' counsel may be charged with knowledge of the difference between a rule 35 motion and a petition under 28 U.S.C. § 2255.


3
We remand the case to allow the district court to determine whether excusable neglect entitles appellants to an extension of the time for appeal.


4
REMANDED.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I